Case 2:21-cv-00039-JAW Document 19 Filed 07/30/21 Page 1 of 4                            PageID #: 327



                               UNITED STATES DISTRICT COURT
                                    DISTRICT OF MAINE

Freedom Mortgage Corporation                          CIVIL ACTION NO: 2:21-cv-00039-JAW

                 Plaintiff

                         vs.

Paul L. Whiting

                 Defendant

                        JUDGMENT OF FORECLOSURE AND SALE
                                    VACANT PROPERTY
                     Address: 565 South Bridgton Road, Bridgton, ME 04009
                       Mortgage: October 16, 2014, Book: 31856, Page: 86

         This matter came before the Court pursuant to the Default entered on April 1, 2021 against

the named Defendant [ECF 8], Fed.R.Civ. P.55(b), this Court's Procedural Order dated April 8, 2021

[ECF 10], and the General Orders in response to the recent outbreak of Coronavirus Disease 2019

(COVID-19) in accordance with the Pandemic/Infectious Disease Plan for the United States District Court for

the District of Maine. (March 2020).

         Plaintiff, Freedom Mortgage Corporation (“Freedom”), was represented by John A.

Doonan, Esq. The Defendant has not appeared or opposed Plaintiff's Motion for Default Judgment

of Foreclosure and Sale.

         All persons interested having been duly notified in accordance with the law, and after

consideration of the Affidavits with supporting documentary evidence and Memorandum of Law in

Support of Plaintiff's Motion for Default Judgment on Documentary Evidence, the Plaintiff's

Motion for Default Judgment OF Count I, Foreclosure and Sale is GRANTED. Count II – Breach

of Note, Count III – Breach of Contract, Money Had and Received, Count IV – Quantum Meruit,

and Count V – Unjust Enrichment are hereby DISMISSED without prejudice at the request of the

Plaintiff.
Case 2:21-cv-00039-JAW Document 19 Filed 07/30/21 Page 2 of 4                         PageID #: 328



       JUDGMENT on Count I – Foreclosure and Sale is hereby ENTERED as follows:

  1.      If the Defendant or their heirs or assigns pay Freedom Mortgage Corporation

          (“Freedom”) the amount adjudged due and owing as of May 10, 2021 (attorney's fees

          and deficiency are waived) ($202,975.86) within 90 days of the date of the Judgment, as

          that time period is calculated in accordance with 14 M.R.S.A. § 6322, Freedom shall

          forthwith discharge the Mortgage and file a dismissal of this action on the ECF Docket.

          The following is a breakdown of the amount due and owing:

                     Description                                  Amount
       Principal Balance                                                      $141,352.94
       Interest                                                                $20,525.42
       Escrow/Impound Required                                                 $13,901.82
       Unpaid Late Charges                                                      $1,583.19
       Property Inspections                                                       $665.00
       Expenses Advances                                                       $24,969.83
       Suspense                                                                   ($22.34)
       Grand Total                                                            $202,975.86

  2.      If the Defendant or their heirs or assigns do not pay Freedom the amount adjudged due

          and owing ($202,975.86) within 90 days of the Judgment, as that time period is

          calculated in accordance with 14 M.R.S.A. § 6322, their remaining rights to possession of

          the Bridgton Property shall terminate, and Freedom shall conduct a public sale of the

          Bridgton Property in accordance with 14 M.R.S.A. § 6323, disbursing the proceeds, first

          to itself in the amount of $202,975.86 after deducting the expenses of the sale, with any

          surplus to be disbursed pursuant to Paragraph 5 of this Judgment, and in accordance

          with 14 M.R.S.A. § 6324. Freedom may not seek a deficiency judgment against the

          Defendant pursuant to the Plaintiff's waiver of deficiency in its Motion.

  3.      Pursuant to 14 M.R.S.A. § 2401(3)(F), the Clerk, if requested, shall sign a certification


                                                 2
Case 2:21-cv-00039-JAW Document 19 Filed 07/30/21 Page 3 of 4                       PageID #: 329



          after the appeal period has expired, certifying that the applicable period has expired

          without action or that the final judgment has been entered following appeal.

  4.      The amount due and owing is $202,975.86 as of May 10, 2021.

  5.      The priority of interests is as follows:

          •   Freedom Mortgage Corporation has first priority, in the amount of $202,975.86,

              pursuant to the subject Note and Mortgage and there are no parties-in-interest other

              than the Defendant who has second priority.

  6.      The pre-judgment interest rate is 4.25000%, see 14 M.R.S.A. § 1602-B, and the post-

          judgment interest rate is 6.09%, see 14 M.R.S.A. § 1602-C.

  7.      The following information is included in this Judgment pursuant to 14 M.R.S.A. §

          2401(3):

                             PARTIES                            COUNSEL
PLAINTIFF                    Freedom Mortgage Corporation John A. Doonan, Esq.
                             10500 Kincaid Drive          Reneau J. Longoria, Esq.
                             Fishers, IN 46037            Doonan, Graves & Longoria, LLC
                                                          100 Cummings Center
                                                          Suite 303C
                                                          Beverly, MA 01915
DEFENDANT
                             Paul L. Whiting                    Defaulted
                             37 Willis Park Road                Pro Se
                             Bridgton, ME 04009




  a) The docket number of this case is 2:21-cv-00039-JAW.

  b) All parties to these proceedings received notice of the proceedings in accordance with the

       applicable provisions of the Federal Rules of Civil Procedure.

  c) A description of the real estate involved, 565 South Bridgton Road, Bridgton, ME 04009 is


                                                     3
Case 2:21-cv-00039-JAW Document 19 Filed 07/30/21 Page 4 of 4                     PageID #: 330



     set forth in Exhibit A to the Judgment herein.

  d) The street address of the real estate involved is 565 South Bridgton Road, Bridgton, ME

     04009. The Mortgage was executed by the Defendant, Paul L. Whiting, on October 16,

     2014. The book and page number of the Mortgage in the Cumberland County Registry of

     Deeds is Book 31856, Page 86.

  e) This Judgment shall not create any personal liability on the part of the Defendant but shall

     act solely as an in rem judgment against the property, 565 South Bridgton Road, Bridgton,

     ME 04009.

SO ORDERED


DATED THIS 30th DAY OF JULY, 2021                     /s/ John A. Woodcock, Jr.
                                                      U.S. DISTRICT JUDGE




                                                4
